COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
MILLENNIUM ICE, INC.,                                             No. 08-15-00308-CV
                                                  §
                               Appellant,                           Appeal from the
                                                  §
v.                                                                116th District Court
                                                  §
CRYOUSA, LLC, CRYOUSA                                            of Dallas County, Texas
MOBILE LLC, MILLENNIUM ICE                        §
PARTNERS, LLC, ERIC RAUSCHER                                       (TC#DC-13-08491)
INDIVIDUALLY AND PETER                            §
BELESKY INDIVIDUALLY,
                                                  §
                               Appellees.

                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to consolidate cause

number 08-15-00308-CV with cause number 08-15-00306-CV, and concludes the motion should

be granted. We therefore grant Appellant’s motion to consolidate cause number 08-15-00308-

CV with cause number 08-15-00306-CV and dismiss the appeal due to consolidation. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF DECEMBER, 2015.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.